SEILER, Judge,
concurring.
I concur in the outcome of the principal opinion.
As I understand the situation, where Kansas City gets into trouble with the tax under consideration is that it uses as the base the advertised price, the menu price, or the “sticker” price used by the merchant. Applying a percentage to the menu price is the equivalent of a sales tax. On the other hand, had Kansas City used as its base here the menu price (which we can assume would include as part of the overhead the portion of the gross receipts tax allocable to that customer) plus the four percent sales tax, and then applied its one per cent license tax against the total of the above two items, there would have been a license tax measured by gross receipts and the ordinance would be valid and no vote of the people would be required.